   Case: 4:20-cv-01827-SRC Doc. #: 8 Filed: 04/09/21 Page: 1 of 1 PageID #: 31




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                     )
                                                 )
                  Plaintiff,                     )
                                                 )
          v.                                     )         No. 4:20-cv-01827 SRC
                                                 )
 ERDCC, et al.,                                  )
                                                 )
                  Defendants.                    )

                                   Memorandum and Order

       This matter is before the Court on Plaintiff Joseph Michael Devon Engel’s motion for leave

to proceed in forma pauperis on appeal. Doc. 7. When the Court dismissed this action on March

18, 2021, the Court stated that an appeal would not be taken in good faith, see 28 U.S.C. §

1915(a)(3), and it is not apparent that Engel now seeks appellate review of any issue that is not

frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962).

       Further, Engel has engaged in the practice of repeatedly filing meritless lawsuits in this

Court. At this time, he has filed over one-hundred meritless lawsuits in this Court, which is an

abuse of the judicial process.

       Accordingly, the Court denies [7] motion for leave to proceed in forma pauperis on appeal.

The Court further orders that Engel shall file any future documents or pleadings in connection with

his appeal directly with the United States Court of Appeals for the Eighth Circuit.


       So Ordered this 9th day of April 2021.




                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE
